DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment to the claims, filed on January 20, 2021, is acknowledged. Amendment is entered.
	
Response to Arguments/Remarks
Applicant's response filed on January 20, 2021 is acknowledged and is answered as follows. 
Applicant’s arguments, see pp. 6 and 7, with respect to claim rejections under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the claim rejections have been rendered moot. 
Applicant’s remarks, see pg. 7, with respect to rejoinder request is granted.

Election/Restrictions
Claims 1, 11, and 16 are allowable. The restriction requirement between species I - IV , as set forth in the Office action mailed on June 28, 2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of June 28, 2018 is fully withdrawn.  Claims 3 and 20, directed to non-elected 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claim 20 is objected to because of the following informality:
Claim 20 recites the limitation "wherein the nitrogen-doped SiC is formed on the first surface of the Si substrate". Claim 20 depends from claim 16. Claim 16 recites the limitation "nitrogen-doped SiC formed on the first surface of the Si substrate". The aforementioned limitation of claim 20 is redundant and is found in claim 16.
Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 8 recites the limitation "wherein the photothermal film of SiC has a textured surface". Claim 8 depends from claim 1. Claim 1 as amended recites the limitation "wherein the photothermal film of SiC has a surface comprising at least one of a pyramidal or Gaussian texture". Claim 8 does not further limit claim 1 because the limitation of claim 8 is broader while claim 1 limitation is narrower. Therefore, claim 1 would necessary have the subject matter of claim 8.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a melt comprising Si and reacting C with the Si in the melt", emphasis added. Claim 22 depends from claim 1. Claim 1 recites the limitation "wherein the photothermal film of SiC is a melt comprising Si derived from the Si substrate and C derived from a carbon source", emphasis added. It is unclear whether "a melt" in claim 22 was intended to relate back to "a melt" found in claim 1, or to set forth an additional melt. It is best understood by the examiner that the limitation in claim 22 would be "the melt" instead of "a melt" to provide consistent antecedent basis in relations to claim 1.

Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the objection.
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 1 - 7, 9 - 12, 14 - 19, 21, and 24 are allowed.
Pursuant to M.P.E.P. § 1302.14(I) and 37 C.F.R. § 1.104(e), the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule. This is particularly true when applicant fully complies with 37 C.F.R. § 1.111(b) and (c), and applicable 37 C.F.R. § 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the 

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818